DETAILED ACTION
This Office Action is in response to the application filed on 24 July 2020.
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 November 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. GR 20190100358, filed on 14 August 2019.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 11-13, 20-22 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2009/0154588 A1), hereinafter Chen.

Regarding Claim 1, Chen discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving a plurality of reference signals on a plurality of subbands (see page 1, paragraph 11, lines 6-14; receiving/transmits a plurality of reference/reference signals/signals on a plurality of subbands/subbands); 
determining (see page 1, paragraph 12; determining/determines), based at least in part on the plurality of reference signals (see page 1, paragraph 11, lines 6-14; based at least in part on the plurality of reference/reference signals/signals), a respective channel quality indicator index for each of the plurality of subbands (see page 1, paragraphs 11-12; a respective channel quality indicator/CQI index/index for each of the plurality of subbands/subbands); 
transmitting (see Figure 20 and page 11, paragraph 129, lines 10-12; transmitting/reported), to a base station (see Figure 20 and page 1, paragraph 12, lines 7-8; to a base station/eNB), an indication of a first channel quality indicator index for a first subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a first channel quality indicator index/CQI for a first/reference subband/subband of the plurality/subbands), wherein the indication of the first channel quality indicator index comprises a first number of bits (see Figure 20 and page 11, paragraph 126, lines 15-
transmitting (see Figure 20 and page 11, paragraph 129, line 17; transmitting/reported), to the base station (see Figure 20 and page 11, paragraph 129, line 17; to the base station), an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second/differential channel quality indicator/CQI index for a second/differential subband/subband of the plurality/subbands), wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits (see page 11, paragraph 126, lines 15-19; wherein the indication of the second channel quality indicator/CQI index comprises a second number of bits/(2 or 3 bits) that is different than the first number of bits/4 or 5 bits).
Regarding Claim 2, Chen discloses the method, further comprising: 
transmitting (see Figure 20 and page 11, paragraph 129, lines 10-17; transmitting/reported), to the base station (see Figure 20 and page 11, paragraph 129, lines 10-17; to the base station/eNB), an indication of a baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129; an indication of a baseline/reference channel quality indicator/CQI index), wherein: 
the indication of the first channel quality indicator index indicates a first offset between the baseline channel quality indicator index and the first channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the first channel quality indicator/CQI index/index indicates a first offset/(pairwise differences) 
the indication of the second channel quality indicator index indicates a second offset between the baseline channel quality indicator index and the second channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the second channel quality indicator/CQI index/index indicates a second offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the second channel quality indicator/CQI index).
Regarding Claim 3, Chen discloses the method, wherein the baseline channel quality indicator index is a third channel quality indicator index for a third subband of the plurality (see Figure 20 and page 11, paragraph 129; wherein the baseline/reference channel quality indicator/CQI index/index is a third channel quality indicator/CQI index/index for a third subband of the plurality/as shown in Figure 20).
Regarding Claim 11, Chen discloses a method for wireless communication at a base station, comprising: 
transmitting (see page 1, paragraph 11, lines 6-7 and page 1, paragraph 11, lines 6-14; transmitting/transmits), to a user equipment (UE) (see page 1, paragraph 11, lines 6-7 and page 1, paragraph 11, lines 6-14; to a UE/UE), a plurality of reference signals on a plurality of subbands (see page 1, paragraph 11, lines 6-14; a plurality of reference/reference signals/signals on a plurality of subbands/subbands): 
receiving (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129, lines 10-12; receiving/reported), from the UE (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129; from the UE/UE), an indication 
receiving, from the UE, an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second/differential channel quality indicator/CQI index for a second/differential subband/subband of the plurality/subbands), wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits (see page 11, paragraph 126, lines 15-19; wherein the indication of the second channel quality indicator/CQI index comprises a second number of bits/(2 or 3 bits) that is different than the first number of bits/4 or 5 bits).
Regarding Claim 12, Chen discloses the method, further comprising: 
receiving (see Figure 20 and page 11, paragraph 129, lines 10-17; receiving/reported), from the UE (see Figure 20 and page 11, paragraph 129; from the UE/UE), an indication of a baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129; an indication of a baseline/reference channel quality indicator/CQI index), wherein: 
the indication of the first channel quality indicator index indicates a first offset between the baseline channel quality indicator index and the first channel quality 
the indication of the second channel quality indicator index indicates a second offset between the baseline channel quality indicator index and the second channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the second channel quality indicator/CQI index/index indicates a second offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the second channel quality indicator/CQI index).
Regarding Claim 13, Chen discloses the method, wherein the baseline channel quality indicator index is a third channel quality indicator index for a third subband of the plurality (see Figure 20 and page 11, paragraph 129; wherein the baseline/reference channel quality indicator/CQI index/index is a third channel quality indicator/CQI index/index for a third subband of the plurality/as shown in Figure 20).
Regarding Claim 20, Chen discloses an apparatus for wireless communication at a user equipment (UE) (see Figure 1 and page 4, paragraph 54, lines 1-4; an apparatus for wireless communication at a user equipment (UE)/mobile handset 1010), comprising: 
a processor (see Figure 1 and page 4, paragraph 54, lines 1-4; a processor/mobile handset 1010 contains a processor), 

instructions stored in the memory and executable by the processor to cause the apparatus (see Figure 1 and page 4, paragraph 54, lines 1-4; UE contains instructions stored in the memory and executable by the processor to cause the apparatus/mobile handset 1010) to: 
receive a plurality of reference signals on a plurality of subbands (see page 1, paragraph 11, lines 6-14; receive/transmits a plurality of reference/reference signals/signals on a plurality of subbands/subbands); 
determine (see page 1, paragraph 12; determine/determines), based at least in part on the plurality of reference signals (see page 1, paragraph 11, lines 6-14; based at least in part on the plurality of reference/reference signals/signals), a respective channel quality indicator index for each of the plurality of subbands (see page 1, paragraphs 11-12; a respective channel quality indicator/CQI index/index for each of the plurality of subbands/subbands); 
transmit (see Figure 20 and page 11, paragraph 129, lines 10-12; transmit/reported), to a base station (see Figure 20 and page 1, paragraph 12, lines 7-8; to a base station/eNB), an indication of a first channel quality indicator index for a first subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a first channel quality indicator index/CQI for a first/reference subband/subband of the plurality/subbands), wherein the indication of the first channel quality indicator index comprises a first number of bits (see Figure 20 and page 11, paragraph 126, lines 15-
transmit (see Figure 20 and page 11, paragraph 129, line 17; transmit/reported), to the base station (see Figure 20 and page 11, paragraph 129, line 17; to the base station), an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second/differential channel quality indicator/CQI index for a second/differential subband/subband of the plurality/subbands), wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits (see page 11, paragraph 126, lines 15-19; wherein the indication of the second channel quality indicator/CQI index comprises a second number of bits/(2 or 3 bits) that is different than the first number of bits/4 or 5 bits).
Regarding Claim 21, Chen discloses the apparatus, wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit (see Figure 20 and page 11, paragraph 129, lines 10-17; transmit/reported), to the base station (see Figure 20 and page 11, paragraph 129, lines 10-17; to the base station/eNB), an indication of a baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129; an indication of a baseline/reference channel quality indicator/CQI index), wherein: 
the indication of the first channel quality indicator index indicates a first offset between the baseline channel quality indicator index and the first channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the first channel quality indicator/CQI index/index indicates a first offset/(pairwise differences) 
the indication of the second channel quality indicator index indicates a second offset between the baseline channel quality indicator index and the second channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the second channel quality indicator/CQI index/index indicates a second offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the second channel quality indicator/CQI index).
Regarding Claim 22, Chen discloses the apparatus, wherein the baseline channel quality indicator index is a third channel quality indicator index for a third subband of the plurality (see Figure 20 and page 11, paragraph 129; wherein the baseline/reference channel quality indicator/CQI index/index is a third channel quality indicator/CQI index/index for a third subband of the plurality/as shown in Figure 20).
Regarding Claim 28, Chen discloses an apparatus for wireless communication at a base station (see Figure 2 and page 4, paragraph 57; an apparatus/(eNB 1050) for wireless communication at a base station/eNB 1050), comprising: 
a processor (see Figure 2 and page 4, paragraph 57; a processor/eNB 1050 contains a processor), 
memory in electronic communication with the processor (see Figure 2 and page 4, paragraph 57; eNB 1050 contains a memory in electronic communication with the processor), and 

transmit (see page 1, paragraph 11, lines 6-7 and page 1, paragraph 11, lines 6-14; transmit/transmits), to a user equipment (UE) (see page 1, paragraph 11, lines 6-7 and page 1, paragraph 11, lines 6-14; to a UE/UE), a plurality of reference signals on a plurality of subbands (see page 1, paragraph 11, lines 6-14; a plurality of reference/reference signals/signals on a plurality of subbands/subbands); 
receive (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129, lines 10-12; receive/reported), from the UE (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129; from the UE/UE), an indication of a first channel quality indicator index for a first subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second/differential channel quality indicator/CQI index for a second/differential subband/subband of the plurality/subbands), wherein the indication of the first channel quality indicator index comprises a first number of bits (see Figure 20 and page 11, paragraph 126, lines 15-17; wherein the indication of the first channel quality indicator/CQI index comprises a first number of bits/4 or 5 bits); and 
receive (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129, lines 10-12; receive/reported), from the UE (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129; from the UE/UE), an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second/differential channel .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 4 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Khoshnevis et al (US 8,437,705 B2), hereinafter Khoshnevis.

Regarding Claim 4, Although Chen discloses the method as set forth above,
Chen does not explicitly disclose “transmitting, to the base station, an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index, wherein the encoding scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes supported by the UE for encoding indications of channel quality indicator indices”.
However, Khoshnevis discloses the method, further comprising:
transmitting (see Figure 9 and column 7, lines 17-19; transmitting/transmission), to the base station (see Figures 9-10 and column 18, lines 49-64; to the base station/NodeB), an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index (see Figures 9-10 and column 7, lines 30-67 and column 18, lines 49-64; an indication/indicate of an encoding/encoding scheme/scheme used to encode/encode the indication/indicate of the first channel quality indicator/CQI index and the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting, to the base station, an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index, wherein the encoding scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes supported by the UE for encoding indications of channel quality indicator indices” as taught by Khoshnevis in the system of Chen to provide improvements in communication quality (see column 1, lines 27-28 of Khoshnevis).
Regarding Claim 23, Although Chen discloses the apparatus as set forth above,
Chen does not explicitly disclose “transmit, to the base station, an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index, wherein the encoding scheme is one of a set of encoding schemes supported by the UE for encoding indications of channel quality indicator indices”.

transmit (see Figure 9 and column 7, lines 17-19; transmit/transmission), to the base station (see Figures 9-10 and column 18, lines 49-64; to the base station/NodeB), an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index (see Figures 9-10 and column 7, lines 30-67 and column 18, lines 49-64; an indication/indicate of an encoding/encoding scheme/scheme used to encode/encode the indication/indicate of the first channel quality indicator/CQI index and the indication/indicate of the second channel quality indicator/CQI index Note “used to encode” is functional language and has no patentable weight), wherein the encoding scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes supported by the UE for encoding indications of channel quality indicator indices (see Figures 9-10 and column 7, lines 30-53 and column 18, lines 49-64; wherein the encoding/encoding scheme/scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes/(Reed-Muller Encoding 911, 915 and 917) supported by the UE/(UE 902) for encoding indications/indicate of channel quality indicator/CQI indices/indices).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmit, to the base station, an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index, wherein the encoding scheme is one of a set of encoding schemes supported by the UE for encoding indications of channel quality indicator indices” as taught by .

Claims 14 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bala et al (US 2009/0116570 A1), hereinafter Bala.

Regarding Claim 14, Although Chen discloses the method as set forth above,
Chen does not explicitly disclose “determining a modulation and coding scheme to use for a downlink transmission on the first subband based at least in part on the indication of the first channel quality indicator index or for a dox nlink transmission on the second subband based at least in part on the indication of the second channel quality indicator index; and Attorney Docket No. PR672GR.US (t03O38.2183)Qualcomm Ref. No. 192458 45 transmitting the downlink transmission on the first subband or the second subband using the determined modulation and coding scheme”.
However, Bala discloses 
determining a modulation and coding scheme to use for a downlink transmission on the first subband based at least in part on the indication of the first channel quality indicator index based at least in part on the indication of the second channel quality indicator index (see Figure 20 and page 9, paragraphs 163 and 165; determining a modulation and coding scheme/MCS to use for a downlink transmission/(feedback signals) on the first subband/sub-band based at least in part on the indication of the first channel quality indicator/CQI index based at least in part on the indication of the second channel quality indicator index/CQI); and Attorney Docket No. PR672GR.US (t03O38.2183)Qualcomm Ref. No. 192458 45 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a modulation and coding scheme to use for a downlink transmission on the first subband based at least in part on the indication of the first channel quality indicator index or for a dox nlink transmission on the second subband based at least in part on the indication of the second channel quality indicator index; and Attorney Docket No. PR672GR.US (t03O38.2183)Qualcomm Ref. No. 192458 45 transmitting the downlink transmission on the first subband or the second subband using the determined modulation and coding scheme” as taught by Bala in the system of Chen for a WTRU to feedback a channel quality indicator (CQI), a precoding matrix indicator (PMI), and rank information to a Node B with reduced overhead (see page 1, paragraph 5, lines 1-4 of Bala).

Allowable Subject Matter
Claims 5-10, 15-19, 24-27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onggosanusi et al (US 2009/0109909) discloses Differential CQI For OFDMA Systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469